internal_revenue_service number release date index number 45d -------------------------------------------- --------------------------------------------------- --------------------------- -------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-135919-08 date december taxpayer ----------------------------------------------------------------------------------- ------------------------------------------------------------------ ------------------------ state a city b -------- ------------------------- address c ------------------------------------------------------- area d -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ dear ---------------- this is in response to your request for a ruling dated date submitted on behalf of taxpayer the ruling concerns the application of the new_markets_tax_credit under sec_45d of the internal_revenue_code to the transaction described below facts taxpayer was incorporated as a state a nonprofit corporation in ------- taxpayer provides health care services to residents of city b and the surrounding community the mission of taxpayer is to provide comprehensive primary health care services with plr-135919-08 excellence and dignity to our community taxpayer carries out this mission by providing a spectrum of health care services including pediatric adult medicine obstetrical and gynecological pharmacy laboratory radiology immunization health education social dental school-based behavioral case management translation and other preventative and primary care services the services are offered ---- days a week at -------- service delivery sites in city b in ------- taxpayer provided services to --------- patients those patients are primarily under percent of the federal poverty guidelines for income levels and many of them are working poor with no health insurance and suffering chronic illnesses such as diabetes and heart disease the income of all taxpayer’s patients are verified upon registration by taxpayer’s staff adjusted for family size and updated annually the income is documented in taxpayer’s practice management system in ------- ------- ----------of the ----------total patients were at an income level of ------------or less eighty percent of the median family income for area d is ----------- taxpayer receives an annual health center program grant from the bureau of primary health care bphc at the health resources and services administration hrsa of the u s department of health and human services the grant supports taxpayer’s provision of primary medical_care oral health care behavioral health care and ancillary health services to persons living in medically underserved areas the grant is administered under u s c 254b it requires taxpayer to report into a uniform data system uds regarding among other items the sources of its income the data in a uds report from a health center are audited by hrsa taxpayer also uses that data to inform its financial statements which are audited annually by an independent auditing firm taxpayer also receives grants from state a as well as foundation and private grants for specific medical conditions or procedures taxpayer collects fees for services from patients who pay per a discounted fee schedule if the patient lacks health insurance taxpayer also collects the allowable amounts from patients’ insurance private or public and receives the annual health center program grant from bphc as stated above which covers those amounts uncompensated due to lack of insurance coverage taxpayer’s total gross_income for--------was dollar_figure--------------- this number includes dollar_figure---------- --- from grants and other revenues plus dollar_figure--------------from patient fees and insurance payments while taxpayer serves over ----------patients annually in its----------sites this only represents a small portion of the residents of the area in need of health center services accordingly taxpayer determined that it must build a new clinic building to expand services to meet the community’s health care needs taxpayer purchased a tract of land at address c and is ready to construct a new clinic building at that location taxpayer originally sought to qualify for a construction loan from a qualified community plr-135919-08 development entity as defined in sec_45d for the clinic building assuming that address c is located in a geographic low-income_community under sec_45d however address c is not in a census_tract that qualifies under sec_45d address c is located directly across the street from a qualifying census_tract under sec_45d a map of the area shows that---- of the census tracts surrounding address c’s census_tract including --contiguous census tracts qualify under sec_45d taxpayer serves patients from all the surrounding census tracts taxpayer believes that due to the health care services it provides to low-income persons it can qualify its health care business in the new clinic building as a qualified_active_low-income_community_business qalicb for low-income targeted populations under sec_45d and sec_3 of notice_2006_60 2006_2_cb_82 taxpayer requests a ruling that the term derived from in sec_3 a i of notice_2006_60 includes gross_income derived from payments made directly by patients to taxpayer and amounts and contributions provided to taxpayer on behalf of patients in the form of federal and state grants and in-kind contributions such as reduced utility costs building rent labor costs drug costs and medical supply costs gross_income derived from taxpayer’s patients includes but is not limited to fees from the patients payments from their public or private insurance and public or private funding collected to cover the costs of health care services that remain uncompensated after patient and insurance payments are received specifically the portion of a grant awarded under u s c 254b that is used to cover the costs of health care services to taxpayer’s patients should be considered gross_income derived from services provided to patients law and analysis sec_45d provides a new_markets_tax_credit on certain credit allowance dates described in sec_45d with respect to a qualified_equity_investment in a qualified_community_development_entity cde described in sec_45d sec_45d provides that an equity_investment in a cde is a qualified_equity_investment if among other requirements a the investment is acquired by the taxpayer at its original issue directly or through an underwriter solely in exchange for cash b substantially_all of the cash is used by the cde to make qualified_low-income_community investments and c the investment is designated for purposes of sec_45d by the cde sec_45d provides that an entity is a cde only if among other requirements the entity is certified by the secretary as a cde sec_45d provides that the term qualified_low-income_community_investment qlici means a any capital or equity_investment in or loan to any qalicb as defined in sec_45d b the purchase from another cde of any loan made by the entity that is a qlici c financial counseling and other services specified plr-135919-08 in regulations prescribed by the secretary to businesses located in and residents of low-income communities and d any equity_investment or loan to any cde under sec_45d a qalicb is any corporation including a non-profit corporation or partnership if among other requirements i at least percent of the total gross_income of the entity is derived from the active_conduct of a qualified_business with any low-income_community ii a substantial portion of the use of the tangible_property of the entity whether owned or leased is within any low-income_community and iii a substantial portion of the services performed for the entity by its employees are performed in any low-income_community under sec_45d with certain exceptions a qualified_business is any trade_or_business section sec_45d defines the term low-income_community as any population census_tract if a the poverty rate for such tract is at least percent or b i in the case of a tract not located within a metropolitan area the median family income for such tract does not exceed percent of statewide median family income or b ii in the case of a tract located within a metropolitan area the median family income for such tract does not exceed percent of the greater of statewide median family income or the metropolitan area median family income sec_221 of the american_jobs_creation_act_of_2004 p l amended sec_45d to provide that the secretary shall prescribe regulations under which one or more targeted populations within the meaning of sec_103 of the riegle community development and regulatory improvement act of u s c may be treated as low-income communities the regulations shall include procedures for determining which entities are qalicbs with respect to those populations the term targeted populations is defined in u s c and c f_r as individuals or an identifiable group of individuals including an indian_tribe who a are low-income persons or b otherwise lack adequate access to loans or equity investments the term low-income is defined in u s c and c f_r to mean having an income adjusted for family size of not more than a for metropolitan areas percent of the area median family income and b for non-metropolitan areas the greater of i percent of the area median family income or ii percent of the statewide nonmetropolitan_area median family income section dollar_figure of notice_2006_60 provides that for purposes of sec_45d targeted populations that will be treated as a low-income_community are individuals or an identifiable group of individuals including an indian_tribe who are low-income persons as defined in section dollar_figure of notice_2006_60 or who are individuals who otherwise lack adequate access to loans or equity investments as defined in section dollar_figure of notice_2006_60 plr-135919-08 sec_3 of notice_2006_60 provides that for purposes of sec_45d an individual shall be considered to be low-income if the individual's family income adjusted for family size is not more than a for metropolitan areas percent of the area median family income and b for non-metropolitan areas the greater of i percent of the area median family income or ii percent of the statewide nonmetropolitan_area median family income sec_3 a i of notice_2006_60 provides that a qalicb for low-income targeted populations with respect to any taxable_year is a corporation including a nonprofit corporation or a partnership engaged in the active_conduct of a qualified_business as defined in sec_1_45d-1 of the income_tax regulations if at least percent of the entity's total gross_income for any taxable_year is derived from sales rentals services or other transactions with individuals who are low-income persons for purposes of sec_45d sec_4 of notice_2006_60 provides that taxpayers may rely on notice_2006_60 for designations made by the secretary after date therefore taxpayers may apply section dollar_figure of notice_2006_60 for all qlicis made on or after date conclusion based on the information submitted and representations made we conclude that the term derived from in sec_3 a i of notice_2006_60 includes gross_income derived from payments made directly by low-income persons to taxpayer and amounts and contributions of property or services provided to taxpayer on behalf of low-income persons thus taxpayer’s gross_income under sec_3 a i that is derived from sales rentals services or other transactions with individuals who are low-income persons for purposes of sec_45d include federal state or local grants such as the bphc grant under u s c 254b charitable donations or in-kind contributions as well as collected fees insurance re-imbursements and other sources of income as long as these payments and contributions are provided on behalf of low-income persons on an individual basis or as a class of individuals taxpayer’s total gross_income in ------- was dollar_figure--------------- this number includes dollar_figure--------------from grants and other revenues such as interest emergency room on call fees case management fees and fundraising plus dollar_figure--------------from patient fees and insurance payments nearly-----percent of taxpayer’s gross_income is derived from sources other than direct payment from patients through collected fees or public and private insurance plr-135919-08 accordingly for purposes of sec_3 a i of notice_2006_60 we rule that taxpayer may treat the federal state or local grants such as the bphc grant under u s c 254b charitable donations or in-kind contributions as well as collected fees insurance re-imbursements and other sources as gross_income derived from sales rentals services or other transactions with taxpayer’s patients as long as these payments and contributions are provided on behalf of patients on an individual basis or as a class of individuals no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether taxpayer’s patients qualify as low-income persons for purposes of sec_45d this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries-
